THIRD AMENDMENT TO PURCHASE AGREEMENT
 


 
This THIRD Amendment to Purchase Agreement (“Third Amendment”) entered into as
of April 29, 2009 by and between BLUE EARTH SOLUTIONS TENNESSEE Inc., a
Tennessee corporation (“Purchaser”) and THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA,  a New York corporation, successor by merger to Berkshire Life
Insurance Company, a Massachusetts corporation (“Seller”)
 
W I T N E S S E T H
 
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement, effectively dated January 8, 2009 (the “Contract”) and extended the
Contract pursuant to an Amendment to Purchase Agreement entered into as of
February 12, 2009 (the “First Amendment”) and a Second Amendment to Purchase
Agreement entered into as of March 25, 2009 (the “Second Amendment”); and
 
WHEREAS, Purchaser and Seller desire to continue with the Contract subject to
the changes thereto hereinafter set forth:
 
NOW, THEREFORE,  for and in consideration of the premises hereof and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchase and Seller do hereby covenant, stipulate and agree as
follows:
 
1.  
Closing Date: Seller and Purchaser agree and recognize that the Closing date for
this transaction shall be on or before May 31, 2009.

 
2.  
All other terms and conditions as set forth in the Agreement shall remain in
full force and effect.

 
3.  
This Third Amendment may be executed in multiple counterparts, each of which
shall be deemed an original.

 
4.  
The Agreement, as modified herein, is hereby ratified and confirmed by the
parties as binding upon each of them and enforceable against them in accordance
with its terms and conditions.

 
 
         IN WITNESS WHEREOF, the parties have executed this Amendment to
Purchase and Sale Agreement as of the date set forth above.
 

 
PURCHASER:
     
BLUE EARTH SOLUTIONS TENNESSEE INC., a Tennessee corporation
     
By:       /s/James Cohen, Jr.
 
Name:  James Cohen, Jr.
 
Title:    President
     
SELLER:
     
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, a New York corporation,
successor by merger to Berkshire Life Insurance Company, a Massachusetts
corporation
     
By:       /s/Robert LoCascio
 
Name:  Robert LoCascio
 
Title:    Senior Director Real Estate Investments